—' Order, Supreme Court, New York County, entered on July 15, 1974, insofar as it denied defendant’s motion to dismiss this action on the ground of forum non conveniens, unanimously reversed, on the law, on the facts and in the exercise of discretion, without costs and without disbursements, and motion granted. The vehicle owned and operated by plaintiff, Lydia Pertusi, was involved in a collision in the State of New Jersey, with a vehicle owned and operated by defendant. Both individuals were then and still are New Jersey residents and their vehicles carried New Jersey registrations. The plaintiffs, then husband and wife, were living apart at the time of the accident and have *855since been divorced. Plaintiff, Lydia, sues to recover damages for personal injuries. Frank Pertusi, who was not present at the time of the accident and therefore not a witness, and who apparently is a New York resident, sues for loss of consortium and his wife’s medical expenses. The investigating officer and blotter witnesses reside in New Jersey. The derivative claims asserted by the male plaintiff are insufficient to preclude dismissal of this action because of forum non conveniens where this action has no other nexus with New York State and where there is no compelling reason to keep it here. (Silver V. Great Amer. Ins. Co., 29 N Y 2d 356, 361.) Since it appears that plaintiffs have now commenced another timely action in the courts of New Jersey, no terms or conditions are being set forth herein, but, should plaintiffs feel aggrieved by this determination, they may settle a suitable order within 10 days after publication hereof. Concur — Markewieh, J. P., Kupferman, Capozzoli and Lane, JJ.